DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Group III (Invention III) in the reply filed on 01/14/2022] is acknowledged.  Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-5 and 11-21 are under consideration in this Office Action.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 14 recites the phrase “wherein the at least one neutral HMO is selected from the group consisting of 2'-fucosyllactose, lacto-N- tetraose, lacto-N-neotetraose and lacto-N-fucopentaose I.” which renders the claim vague and indefinite since it is unclear if the claims should actually depend from claim 13 which recites “a neutral HMO”.  Appropriate correction is required. 



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The claims are product-by-process claims encompassing any spray-dried powder comprising 3-fucosyllactose produced by microbial fermentation, which is not limited by and defined by the recited method steps used to produce the 3-fucosyllactose product because according to MPEP § 2113:
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed.Cir. 1985) (citations omitted)”

Thus, the claims encompass any spray-dried powder comprising 3-fucosyllactose wherein the spray-dried powder is free of genetically-engineered microorganisms and nucleic acid molecules derived from genetically-engineered microorganisms.

6.	Claims 1, 5, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015106943 (07/23/2015; IDS filed 06/05/2020).
WO2015106943 (07/23/2015; IDS filed 06/05/2020) teaches a spray-dried powder consisting essentially of 3-fucosyllactose; as well as the use of said spray-dried powder for the manufacture of a nutritional composition.  WO2015106943 teaches a process for the manufacture of said spray dried powder, the process comprises the steps of a) purifying (e.g. by ultrafiltration, active carbon treatment, separation of biomass, diafiltration, nanofiltration, .... ) .


7.	Claims 1, 5, 11, 12, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2013185780 (12/19/2013; IDS filed 06/05/2020).
WO2013185780 teaches a spray-dried powder consisting essentially of 3-fucosyllactose; the use of said spray-dried powder for the manufacture of a nutritional composition as well as a nutritional composition containing said spray-dried powder.  See p.9, 1.10 - p.11, 1.23.  Thus, the reference teachings anticipate the claimed invention.
 


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed.Cir. 1985) (citations omitted)”

Thus, the claims encompass any spray-dried powder comprising 3-fucosyllactose wherein the spray-dried powder is free of genetically-engineered microorganisms and nucleic acid molecules derived from genetically-engineered microorganisms.

9.	Claims 1-5 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012112777 (08/23/2012; PTO 892) in view of WO2015106943 (07/23/2015; IDS filed 06/05/2020), WO2013185780 (12/19/2013; IDS filed 06/05/2020), WO2017103019 (06/22/2017; IDS filed 06/05/2020).

WO2012112777 teaches a process for the purification of human milk oligosaccharide (HMO)] including 3-fucosyllactose (3FL),  3'-S3FL (3'-sialyl-3-fucosyllactose), and 2'-fucosyllactose (2'-FL), comprising purification of the HMO from E. coli fermentation broth, where passage of the HMO fraction through anion-exchange and cation exchange columns can remove excess protein/DNA/caramel body contaminants, and where WO2012112777 lists some resins tested successfully for this purpose.  WO2012112777 teaches rotary-evaporation as a concentration step and states that lyophilization and spray-drying are alternative methods for concentrating the solution.  See entire publication and claims especially claims 1-10, Example 4, page 28, item 3, and page 29, lines 3-6.  The teachings of the reference differ from the claims in that the reference does not teach the spray-dried powder comprises the recited amounts of 3-fucosyllactose.

WO2015106943 teaches a spray-dried powder consisting essentially of 3-fucosyllactose; as well as the use of said spray-dried powder for the manufacture of a nutritional composition.  

WO2013185780 teaches a spray-dried powder consisting essentially of 3-fucosyllactose; the use of said spray-dried powder for the manufacture of a nutritional composition as well as a nutritional composition containing said spray-dried powder.  See p.9, 1.10 - p.11, 1.23.  

WO2017103019 teaches nutritional compositions comprising admixtures of human milk oligosaccharides, including 3-fucosyllactose, and a probiotic microorganism.  See p.7, 1.9 - p. 8, 1.6.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to arrive at the claimed the invention by combining the spray-dried powder consisting essentially of 3-fucosyllactose of the references into the nutritional composition of WO2017103019 with at least one additional HMO including 3'-S3FL (3'-sialyl-3-fucosyllactose), and 2'-fucosyllactose (2'-FL).  One of ordinary skill in the art would have been motivated to do this in order to obtain a spray-dried powder consisting essentially of 3-fucosyllactose which can be used in food, medical food, and/or feed applications.  It would have been obvious to make the spray-dried powder to have the recited amounts of amounts of 3-fucosyllactose and water and make the 3-fucosyllactose in amorphous form as routine optimization and/or as desired.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because making and purifying 3-fucosyllactose is well known in the art as evidence by the reference teachings.  Thus, the claimed invention was within the ordinary skill in the art to make and use at the time the invention was made, and was as a whole clearly prima facie obvious.




Conclusion

10.	No claim is allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652